           Case 3:19-cv-00826-SDD-EWD               Document 3       01/16/20 Page 1 of 7



                               UNITED STATES DISTRICT COURT

                                MIDDLE DISTRICT OF LOUISIANA

JAMES ARCHANGEL                                  CIVIL ACTION NO. 3:19-CV-00826-SDD-EWD


VERSUS                                           JUDGE SHELLY D. DICK

SRAN TRUCKING, INC., UNITED
FINANCIAL CASUALTY COMPANY,
AND SINGH KARAMJEET                              MAGISTRATE ERIN WILDER-DOOMES

****************************************************************************

                                     JOINT STATUS REPORT

A.       JURISDICTION

         This matter was originally filed in the 18th Judicial District Court for the Parish of Iberville,

State of Louisiana and removed by the defendants to this court alleging diversity of jurisdiction

pursuant to 28 USC §1331.

B.       BRIEF EXPLANATION OF THE CASE

         1.      Plaintiff Claims:

         Plaintiff, James Archangel, claims that he was involved in a motor vehicle accident on July

16, 2017 wherein he was the owner and operator of a tractor-trailer that was struck in the rear by

a tractor-trailer owned and operated Singh Karamjeet while he was in the course and scope of his

employment with SRAN Trucking, Inc. Plaintiff claims that he suffered property damages and

bodily injuries as a result of this accident.

         2.      Intervenor’s Claims:

         Intervenors contend that as a result of the alleged accident and injuries sustained by the

Plaintiff, Intervenors have paid a total of $129,319.28 to or on behalf of the Plaintiff in accordance

with the Louisiana Workers’ Compensation Act. Additionally, there is an outstanding medical bill



{L0555106.1}
           Case 3:19-cv-00826-SDD-EWD               Document 3     01/16/20 Page 2 of 7



for Iberia Medical Center which may also be made part of this lien. The Employer and Carrier are

seeking reimbursement of benefits paid pursuant to the Louisiana Workers’ Compensation Act in

accordance with La R.S. 23:1101-1104.

         3.     Defendant Claims:

         Defendant contends that the plaintiff sustained minor injuries, if any at all, and those that

he did sustain were for only a limited duration. Alternatively, defendant contends that the damages

the plaintiff claims are not related to the accident in this matter. Finally, defendant contends that

the plaintiff has failed to mitigate his damages.

C.       PENDING MOTIONS

         There are no pending motions.

D.       ISSUES

         1.     Plaintiffs:

         Plaintiff anticipates that the parties dispute the nature, cause and extent of any claimed

damages by Plaintiff.

         2.     Intervenor:

         Intervenors adopt any issues listed by the Plaintiff.

         3.     Defendants

                a.      The nature, extent and causal relationship of plaintiff’s complaints and
                        medical treatment to the July 16, 2018 motor vehicle accident.

E.       DAMAGES

         1.     Plaintiff’s calculation of damages:

         Calculation of damages is premature at this point as plaintiff is still undergoing medical

treatment and his damages are ongoing. However, Plaintiff seeks reimbursement for all past,




{L0555106.1}
           Case 3:19-cv-00826-SDD-EWD                Document 3       01/16/20 Page 3 of 7



present, and future special damages incurred as well as all past, present, and future general

damages.

         2.      Intervenor’s calculation of damages:

         See Intervenor’s Claims in Section B (2) above.

         3.      Defendant’s calculation of offset and/or plaintiff’s damages:

                 Not applicable at this time.

F.       SERVICE

         Neither Singh Karamjeet nor Sran Trucking, Inc. have been served at this time.

G.       DISCOVERY

         1.      Initial Disclosures:

                 a.         Have the initial disclosures required under FRCP 26(a)(1) been completed?

                            ( X ) YES          ( ) NO

                 b.         Does any party object to initial disclosures?

                            ( ) YES           ( X ) NO

                 For any party who answered yes, please explain your reasons for objecting.

2.       Briefly Describe any discovery that has been completed or is in progress:

         By plaintiff(s):

         Plaintiff has responded to the First Set of Requests for Admission, the Second Set of

Requests for Admission, Interrogatories, and Requests for Production of Documents propounded

by United Financial Casualty Company.

         By intervenor(s):

         None.

         By defendant(s):




{L0555106.1}
           Case 3:19-cv-00826-SDD-EWD              Document 3       01/16/20 Page 4 of 7



         The parties have exchanged written discovery. Defendant has requested certified medical

         records from plaintiff’s known healthcare providers.

3.       Please describe any protective orders or other limitations on discovery that may be
         required/sought during the course of discovery.

         At this time the parties do not anticipate that any protective orders or other limitations on

         discovery will be sought.

4.       Discovery from experts:

         Identify the subject matter(s) as to which expert testimony will be offered:

         By Plaintiff:

         Plaintiff anticipates that he will introduce any of his treating physicians as medical experts.

Plaintiff may also introduce experts in the fields of economics and vocational rehabilitation.

         By Intervenor:

         Intervenors adopt any and all experts listed by or on behalf of Plaintiff.

         By Defendant:

         Defendant anticipates it may introduce testimony from experts in the field of biomechanics,

         orthopedic surgery, neurosurgery, pain management, vocational rehabilitation and

         economics.

H.       PROPOSED SCHEDULING ORDER

         1.     Exchanging Initial Disclosures:                                 January 31, 2020

         2.     Joinder of Parties and/or Amendment of Pleadings                March 2, 2020

         3.     Filing of all discovery motions and completing all discovery
                except experts                                              June 1, 2020

         4.     Disclosure of Expert Witnesses and resumes

                Plaintiff:                                                      June 15, 2020




{L0555106.1}
              Case 3:19-cv-00826-SDD-EWD            Document 3         01/16/20 Page 5 of 7



                  Defendants:                                                   July 15, 2020

         5.       Exchange of Expert Reports:

                  Plaintiff:                                                    August 17, 2020

                  Defendants:                                                   September 17, 2020

         6.       Completion of discovery from experts:                         November 30, 2020

         7.       Filing dispositive motions and Daubert motions:               December 21, 2020

         8.       All remaining deadlines; pretrial conference and trial date

                  (Presiding Judge to provide dates)

I.       TRIAL

         1.       Has a demand for trial by jury been made?

                  ( X ) YES         (    ) NO

         2.       Estimate the number of days that trial will require:

                  The parties expect that the trial may take 4 days.

J.       OTHER MATTERS

         Are there any specific problems the parties wish to address at the scheduling conference?

                  ( ) YES           ( X ) NO

         i.       If the answer is yes, please explain:

         ii.      If the answer is no, do the parties want the court to cancel the scheduling conference
                  and to enter a scheduling order based on the deadlines set out in this report?
                  CHECK “NO” IF YOU HAVE NOT SUBMITTED JOINT PROPOSED
                  DEADLINES.

                  ( X ) YES          (   ) NO

K.       SETTLEMENT

         Please set forth what efforts, if any, the parties have made to settle this case to date.




{L0555106.1}
           Case 3:19-cv-00826-SDD-EWD              Document 3      01/16/20 Page 6 of 7



         The parties have not discussed settlement at this time but intend to do so once discovery
         has progressed.

         Do the parties wish to have a settlement conference?

        ( X ) YES           ( ) NO

         If your answer is yes, at what stage of litigation would a settlement conference be most
         beneficial?

         After exchange of expert reports.

L.       CONSENT TO JURISDICTION BY A MAGISTRATE JUDGE

         Do all parties agree to jurisdiction by a Magistrate Judge of this court:

          ( ) YES          ( X ) NO

         If your response was “yes” to the preceding question, all attorneys should sign the
         attached form to indicate your consent.


REPORT DATED: 1/16/2019


                                             Respectfully submitted,


                                             /s/ Ian A. Macdonald
                                             IAN A. MACDONALD (#17664)
                                             JONES WALKER LLP
                                             600 Jefferson Street, Suite 1600
                                             Lafayette, Louisiana 70501
                                             Telephone (337) 593-7600
                                             Facsimile (337) 593-7601
                                             Email: imacdonald@joneswalker.com

                                             Attorneys for United Financial Casualty Company




{L0555106.1}
           Case 3:19-cv-00826-SDD-EWD   Document 3    01/16/20 Page 7 of 7



                                  O’PRY LAW FIRM


                                  /s/ Donovan J. O’Pry, II_______________________
                                  DONOVAN J. O'PRY, II (#28178)
                                  JOHN P. BARRON (#33719)
                                  2014 W. Pinhook Rd., Suite 507
                                  Lafayette, Louisiana 70508
                                  Phone: (337) 415-0007
                                  Fax: (337) 504-7766
                                  Email: donnie@oprylaw.com
                                  Email: johnny@oprylaw.com
                                  ATTORNEYS FOR PETITIONER, JAMES
                                  ARCHANGEL

                                  and

                                  MONSON LAW FIRM, LLC


                                  /s/ Christopher M. Landry______________________
                                  CHRISTOPHER M. LANDRY (#19666)
                                  JOHN D. MINEO, IV (#36587)
                                  900 W. Causeway Approach, Suite A
                                  Mandeville, LA 70471
                                  Phone: (985) 778-0678
                                  Fax: (985) 778-0682
                                  Email: chris@monsonfirm.com
                                  Email: john@monsonfirm.com
                                  ATTORNEYS           FOR     INTERVENORS,       U.S.
                                  XPRESS, INC. AND GREAT WEST CASUALTY
                                  COMPANY




{L0555106.1}
